IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


OFFICE OF DISCIPLINARY COUNSEL,        : No. 126 EM 2016
                                       :
                  Respondent           :
                                       :
                                       :
           v.                          :
                                       :
                                       :
ALLEN FEINGOLD,                        :
                                       :
                  Petitioner           :


                                  ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2016, the Request to Submit Reply is

GRANTED, and the “Appeal” is DENIED.